Citation Nr: 1505330	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  05-00 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for cerebral/cerebellar disability with memory deficit and PTSD, for the period prior to October 23, 2008.
 
2.  Entitlement to an initial rating in excess of 50 percent for cerebral/cerebellar disability with memory deficit and PTSD, on and from October 23, 2008.

3.  Entitlement to an initial rating in excess of 40 percent for myelopathy with spinal cord decompression sickness at the T7-T8, left lower extremity.

4.  Entitlement to an initial separate rating for myelopathy with spinal cord decompression sickness at the T7-T8, right lower extremity.


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from May 1982 to October 1987.  Thereafter, the Veteran served in the United States Naval Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2003 rating decision by the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).

In November 2006, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a rating decision dated in July 2008, the RO consolidated PTSD with the assigned 50 percent rating for a co-existing service disability, cerebral/cerebellar disability with memory deficit (cognitive disorder).   In a rating decision in dated in December 2009, the RO denied a compensable rating for right ankle arthritis and denied service connection for a right shoulder disability, service connection for a left knee disability, and service connection for a right knee disability  The Veteran filed a notice of disagreement in January 2011 expressing disagreement to the consolidation of PTSD with his cognitive disorder, the assignment of a noncompensable rating for the right ankle and denial of service connection for right shoulder and knee disabilities.  The Veteran was notified by the RO in a letter dated in January 2011 that the notice of disagreement was not timely and the Veteran did not appeal that timeliness determination.  A claimant must file a notice of disagreement with a determination by the agency of original jurisdiction, here the RO, within one year from the date that the agency mails notice of the determination.  Otherwise, that determination will become final.  38 C.F.R. § 20.302(a).  As the Veteran did not file the notice of disagreement within one year after notification of the rating decisions, the July 2008 and December 2009 rating decisions are final.  

The January 2011 notice of disagreement by the Veteran also raised the issue of service connection for erectile dysfunction.  This claim has not been adjudicated by the RO.  

The issue of service connection for erectile dysfunction has been raised by the record in a January 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

In a rating decision in July 2014, the RO denied the claim for service connection for a left foot drop disability.  As the Veteran has not initiated an appeal of the claim, the claim has not been developed for appellate review by the Board.  The Veteran does have the remainder of the one-year period from the date of notification of the July 2014 rating decision to file a notice of disagreement to initiate an appeal of the claim

The issue of an increased rating for the Veteran's cognitive disorder, cerebral/cerebellar disability with memory deficit, on and from October 29, 2008 and increased rating for myelopathy involving the left lower extremity, and a separate rating for myelopathy involving the right lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

For the period before October 23, 2008, the Veteran's cerebral/cerebellar disability with memory deficit has resulted in moderate impairment of memory, concentration difficulties, word choice difficulties, inappropriate behavior, anhedonia, self-isolation, irritability, and mild headaches. 
CONCLUSION OF LAW

For the period before October 23, 2008, the criteria for a rating in excess of 50 percent for cerebral/cerebellar disability with memory deficit and PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Codes 8045, 9304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Where, as here, the appeal stems from notice of disagreement with the award of an initial disability rating following the grant of service connection for the cerebral/cerebellar disability with memory deficit and PTSD disability, further VCAA notice is not required.  38 C.F.R. 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA statutory duties under 38 U.S.C.A. § 5104 and § 7105. In this regard, a statement of the case was issued in October 2004 and a supplemental statement of the case issued in March 2013 which set forth the diagnostic code criteria to be satisfied to warrant a higher initial rating for the service connected disability at issue. 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in June 2003 and October 2007.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

General Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Initial Rating in Excess of 50 Percent for Cerebral/Cerebellar Disability with Memory Deficit and PTSD (Cognitive Disorder) Before October 29, 2008

While serving on active duty in September 1996, the Veteran suffered diving decompression sickness after returning to the surface in a 72 foot dive with a no decompression ascent.  He suffered both lower extremity neurological disabilities and a cognitive disability.  The cognitive disability, cerebral/cerebellar disability with memory deficit, has at all relevant times been rated at 50 percent since the effective date of service connection in April 2003.  The Veteran asserts that the severity of his cognitive symptoms warrant a higher rating.  The Veteran is also service connected for posttraumatic stress disorder (PTSD), which has been consolidated with the cognitive disorder for rating purposes.  

During the course of this appeal, in October 2008, VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions and cognitive disorders.  The effect of this action is to provide detailed and updated criteria for evaluating residuals of traumatic brain injury (TBI), which the Board finds as including a cognitive disorder resulting from diving decompression sickness.  These amendments revise 38 C.F.R. § 4.124a, Diagnostic Code 8045 and are effective October 23, 2008.

If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, in this case, prior to October 23, 2008, the Board may apply only the previous version of the rating criteria.  As of October 23, 2008, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.  Accordingly, the Board will address the Veteran's claim he is entitled to a rating in excess of 50 percent for the cognitive disability for the period before October 23, 2008 as it involves application of the old criteria.  Whether he is entitled to an increased rating for the period starting October 23, 2008 under the old criteria or the new criteria is discussed in the REMAND section below.  

Under the old criteria, Diagnostic Code 8045 (which provides for the evaluation of brain disease due to trauma) provided for separate ratings under the appropriate diagnostic code for purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following brain trauma.  See 38 C.F.R. § 4.124a DC 8045 (2007).  The Board notes that the Veteran received a 40 percent rating for the neurological manifestations of his diving decompression sickness (myelopathy with spinal cord decompression sickness at the T7-T8, left lower extremity) and is discussed below.  Purely subjective complaints such as headaches, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, would be rated 10 percent and no more under Diagnostic Code 9304 (dementia due to head trauma) and could not be combined with any other rating for a disability due to brain trauma.  
A rating in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 may not be assigned in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2007).  There is no evidence of multi-infarct dementia in the Veteran.  The Veteran has not been diagnosed with multi-infarct dementia associated with brain trauma at any point during the pendency of the appeal.  Given that the medical evidence of record does not reveal any diagnosis of multi-infarct dementia associated with brain trauma, a higher rating is not warranted under Diagnostic Code 8045 in effect prior to October 23, 2008

As noted, however, the Veteran's cognitive disorder has been combined with his PTSD, and therefore the Board will discuss whether the Veteran is entitled to a higher rating under the schedular criteria for this disability as well.  VA has a "well-established" duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010). 

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411 and the General Rating Formula.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).) 

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 
GAF scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  GAF score from 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as  explained above. 

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

In February 2003, a private psychiatrist, Dr. C. Berschling diagnosed PTSD and major depressive disorder.  He noted the Veteran suffered from type II decompression sickness with possible cerebral and cerebellar dysfunction and a history of mild incomplete paralysis of the quadriceps extensor muscle.  The Veteran always seemed on edge and unrelaxed, sitting rigidly on the couch.  He also had agitated movements.  The Veteran provided facts with a lack of feeling, paucity of depth, and flow of emotion, speaking in a monotone.  He reported that he loses words and has difficulty finding words.  He also had trouble focusing and finishing tasks that are primarily complex and he had deteriorating concentration.  The Veteran also reported sleep disturbance

The Veteran has worked in jobs requiring high skill and technical knowledge.  Since the diving incident, he has held four jobs, all highly technical, but was never able to finish a task, develop an interest in the job, or interact with co-workers.  The Veteran was a very mission and task person and did not tolerate helplessness well.  As a result, he had maladaptive reactions of detachment, isolation, and avoidance.  He withdrew from his wife and family and isolated himself.  He felt bored and saw no future.  The examiner stated the Veteran did not have a delusion or judgment problems and assigned a GAF of 50.

In a VA examination dated in February 2003, the Veteran reported just starting psychotropic medication.  He recently resigned a position with the Department of Energy due to difficulties in maintaining adequate job performance and increased difficulty being around people and requiring isolation.  He stated it was difficult as a project manager to maintain adequate interpersonal relations with colleagues.  He had three other jobs which were difficult to maintain long term due to concentration difficulties as well as his need for isolation.  He currently worked in the area of nuclear decontamination and stated he performed okay.  He had marked isolation and found it difficult to maintain adequate concentration to complete work projects.  The Veteran stated his desire to isolate himself and decreased interactions placed stress on his marriage and with his daughter.  He also reported significant irritability and found himself explosive over minor incidents.  

The Veteran reported trauma related nightmares and a couple times a week, he thinks about the diving accident, which gives him goose bumps.  He avoids any stimuli that remind him of the accident such as recreational diving, which he used to enjoy.  He also had a diminished interest in things generally.

The Veteran demonstrated mild level depression on testing even though he rated his depression as 5/10.  He gave somewhat clipped and minimal responses but was able to relax only somewhat.  There was a near constant leg shaking and postural rigidity.  The Veteran did not exhibit impairment of his thought process or communication.  The Veteran reported difficulty with word finding and forgetting basic information, but generally long term memory and short term memory appeared grossly intact.  He did not have compulsive behavior or symptoms consistent with a panic attack.  The Veteran reported sleep disturbance, but that was due to urinary frequency and he would awaken feeling fresh.  The Veteran had significant sense of hopelessness and pervasive anhedonia.  The examiner noted however, the Veteran could enjoy some activities such as watching ballgames, reading, and gardening.  The Veteran stated it was difficult to get motivated to get out of bed.  There was no impairment of impulse control.  

The examiner diagnosed PTSD secondary to the diving accident and its related sequela, i.e., type II decompression sickness with possible cerebral and cerebellum dysfunction.  The examiner stated the symptoms impacted the Veteran's social and emotional functioning to a moderate degree.  The Veteran could maintain employment although his disability would negatively impact employment as symptom severity increased.  He was also competent to manage his own funds.  

In June 2004, the Veteran's marriage counselor reported that the Veteran had his wife were in a tumultuous, angry, and hostile marriage.  

In a VA examination in October 2007 to assess the Veteran's cognitive function, the Veteran reported he currently had significant memory problems such as difficulty finding words and forgetting names.  He reported an incident where he forgot he signed an important contract until reminded of the fact by his boss.  He has difficulty concentrating and some difficulty with navigation even in familiar surroundings.  The Veteran also reported a significant personality change since the diving accident.  He had significant apathy and abulia and no longer participated in social interactions.  He had difficulty trusting people and with authority.  His wife has commented that his personality as a source of their relationship problems.  The Veteran and his wife are now separated and the Veteran was expecting a divorce.  Until he saw Dr. Berschling, he had suicidal ideation but that ended once he started therapy and medication.  The Veteran at times becomes disinhibited and mildly inappropriate.   He is irritable and defensive at times and at other times, sarcastic.  Otherwise, his thought content was normal.  The examiner stated that he noted no obvious word finding difficulties by the Veteran.  

In testing, he had a tendency to respond quickly and somewhat impulsively, or what the examiner called a trial and error approach.  The test results indicate the Veteran had poor memory encoding, abnormal proactive interference, and significant recall difficulties.  The Veteran is able to retain highly learned information but it has to be repeated several times.  The examiner also stated his verbal fluency was poorer than expected.  The testing also demonstrated the personality change of abulia, apathy, disinhibition, reduction in motivation, and poor judgment.  The examiner also commented on results that may grossly be normal, but represent a significant decline from the premorbid state of the Veteran.  The examiner attributed both the cognitive impairment and personality changes to the diving accident.  The GAF was 55 overall (for both the cognitive disorder and the personality disorder) and 60 based upon the personality disorder.  The diagnoses resulted in a likely reduction of reliability and productivity but did not render him unemployable. The Veteran did not report or exhibit reckless behavior, only mild inappropriate behavior.  

In a VA psychiatric examination in October 2007, the Veteran reported that he had been working the past four years as the CEO and vice-president of a biofuel firm.  The Veteran works full time but reports confrontations in his current job.  He was in considerable conflict with his boss and unsure how much longer he would remain with the firm even though there were no disciplinary actions, lost time, or reduction of productivity.  The Veteran becomes disinhibited and says things he does not mean to say.  The Veteran reported that he took psychiatric medication until 2004 when he stopped due to the side effects.  Since that time, he has not taken any further medication nor has he sought therapy for PTSD symptoms and managed the symptoms on his own.  

The Veteran reported he and his wife are separated due to his lack of feelings.  He feels close to his daughter when he is with her but when she is with her mother, he does not think about either of them.  He is quite socially isolated and spends his time alone but the examiner attributed it as an apathy product related to the Veteran's cognitive disability and not PTSD.  Since the accident, the Veteran reported a significant change in personality and he does not care about anything and lacks interest and motivation to complete an activity.   He has significant forgetfulness and also experiences what the Veteran called a time gap.  He was quit irritable during the examination and at first suspicious and resistant to answering, but became more comfortable as the examination continued.  His speech content was appropriate and in general he remained focused with a logical, sequential, and goal directed thought process.  There were no delusions, psychotic behavior, hallucinations, or homicidal ideation.  The Veteran had adequate abstract thinking.  The Veteran reported some suicidal ideation pre-therapy but none currently.  He enjoyed listening to music, gardening, and barbecue cooking.  

Upon testing, the Veteran and examiner both agreed he had depression symptoms in the mild to moderate range due to decreased physical functioning and reduced cognitive abilities.  Based upon objective measures and the Veteran's symptoms during the evaluation, the examiner determined that the Veteran was not currently suffering from PTSD symptoms but he was struggling with cognitive deficits and physical ailments including a personality change.  He had a personality disorder that lead him to isolate himself from others and allowed him to display disinhibited behavior that caused him to react to others inappropriately and hurt their feelings.  In general, he estranges himself from others.  The examiner concluded that the Veteran's significant social isolation was due to the personality change and not PTSD.  The Veteran also did not have any intrusive thoughts or nightmares related to the diving decompression incident.  Instead, the Veteran focuses on his frustration with the disabilities.  There were no signs of hypervigilance, hyperstartle, or hyperarousal.  The social isolation was not due to avoid recollection of the accident but his personality disorder.  The Veteran's reported concentration difficulties were not apparent on testing.   The diagnosis was PTSD in full remission, but the Veteran had a cognitive disorder NOS secondary to the diving decompression illness and a personality disorder due to the diving decompression illness.  The GAF was 55 overall (for both the cognitive disorder and the personality disorder) and 60 based upon the personality disorder.  



Analysis

The Board recognizes that the evidence supporting the Veteran's claim for a higher rating for diving decompression cognitive disability includes his statements regarding the severity of his symptoms particularly his inability to concentrate and complete tasks.  The Board has also considered the Veteran's lay statements that his disabilities are worse than currently evaluated.  In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Furthermore, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  That involves specialized knowledge or training in identifying injuries and diseases of the nerves and inguinal area.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  

Such competent evidence concerning the nature and extent of the Veteran's cognitive disability have been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.   

After a review of the record, the Board has determined that the overall effect of the constellation of symptoms does not more nearly approximate or equate to the criteria for the next higher rating, namely, a 70 percent rating due to occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, or mood.  Instead, the symptoms have resulted in occupational and social impairment with reduced reliability and productivity.  On the basis of the findings on the VA examinations and outpatient treatment, the severity of the Veteran's posttraumatic stress disorder approximates the criteria for a 50 percent schedular rating, and the record overall reflects few, if any, symptoms of posttraumatic stress disorder that typify the criteria for a 70 percent schedular rating.   

The Veteran has problems with memory, concentration, detachment/anhedonia, isolation, social interaction, and anger issues.  While it appears the memory, concentration, and social interaction issues cause the most problems, the isolation, detachment, and loss of interest while affecting his quality of life, do not appear to cause functional impairment.  As to the anger, the Veteran appears to be able to maintain his employment for the period in question even with some problems with directing anger towards others, particularly his superiors.  While the evidence indicates that the Veteran has irritability and anger difficulties as well as social isolation problems that have affected his functioning, he nevertheless has maintained full-time employment.  

In addition, the Board considers it significant that the Veteran's employment demonstrates he has the interest, desire, and the coping skills to successfully, although not completely maintain employment.  The 50 percent rating reflects reduced reliability and productivity which the Board believes is demonstrated in his decreased concentration and memory, anger, and social isolation.  These PTSD symptoms have not resulted in the deficiencies in most areas required for the 70 percent rating.  In the Board's view, a 70 percent rating requires evidence that the Veteran had significant trouble securing and maintaining employment over a period of time than that demonstrated by the Veteran's evidence of employment at several jobs.  While there is some evidence of short periods of employment with several employers and reported personality conflicts or problems with assignments, there is no evidence of reprimands, disciplinary actions, violations of rules.  Instead, based on the evidence before the Board, the Veteran as of the October 2007 had been able to perform job duties to the minimal satisfaction of his employers, and has had his current job for some time (four or more years).    

The Board recognizes that his anger and inappropriate comments to others in the job indicated impaired judgment.  The 50 percent rating recognizes that anger or disinhibitive behavior is a problem causing impairment in maintaining occupational function, but it is not as severe as the picture for a 70 percent rating.  There have not, however, been any periods of violence as referred to in the schedular criteria for a 70 percent rating.  As the examiners have noted, the Veteran hurts the feelings of others but does not engage in reckless behavior, which is evidence that the Veteran does not demonstrate impaired impulse control, but rather, intact impulse control and an ability to use judgment.  Stated another way, the Veteran is able to deal with his anger at the work place somewhat appropriately and relatively effective manner.  It may have resulted in reduced reliability and productivity, but it has not resulted in a deficiency that has cost him a job or discipline/reprimands from his employer.  There also is no indication of anger frequency that is near continuous the same way the criteria mentions near continuous panic or depression affects one's ability to function and thereby warrants a 70 percent rating.  
In a similar manner, the Veteran's social isolation has caused occupational impairment, but apparently has limited the type of employment.  He may be precluded from jobs that involve interaction with others, such as sales, but he still has the ability to work in areas and jobs that allow him to work alone.  Again, the Board views a 70 percent rating requires a disability picture requiring symptoms of PTSD making employment even in this situation difficult, even though not impossible.  Based upon the Board's review of the evidence, the Veteran could work successfully in an isolated situation that is comfortable to him and with him exercising strategies that allow him to perform his job duties.  Stated another way, he is able to function independently, appropriately, and effectively and could adapt to an isolated work setting.  In contrast, a 70 percent rating is warranted under the criteria for symptoms of such severity that the Veteran would be unable to function even if it is an isolated work setting.  Thus, the Veteran is impaired in social functioning, but his diving decompression cognitive disability has not made a major inroad into his industrial adaptability.  

The examiners or therapists did not record problems with judgment, thinking, or mood other than some depression.  While the Veteran suffers from depression, that symptom has not played a role in his occupational functioning, only his social functioning.  Further, his depression has not prevented him from functioning independently, appropriately, and effectively.  The Veteran has not had a problem with suicidal ideation once he began treatment.  His caregivers and VA examiners have determined that he has no plans and have not resulted in any overt acts.  They have not found this symptom has inhibited his ability to function.  Further, the evidence does not show how the Veteran's depression or suicidal thoughts or ideation affected his functioning, that is, interfered with job performance, activities of daily living, routine activities, etc.  

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.  Here, although present, the Board finds that the frequency, severity, and duration of suicidal thoughts and ideation do not rise to the type and degree approximating a 70 degree rating.  See 38 C.F.R. § 4.126.  The Board views the reference to suicidal ideation in the criteria for a 70 percent level to be of a severity similar to the other noted criteria must be demonstrated as severe as other criteria such as near-continuous (and not intermittent) panic or depression affecting the ability to function independently.  The Board is required to assign an evaluation based upon all of the evidence that bears on occupational and social impairment rather than solely upon an assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  In sum, while the Veteran's symptoms include suicidal thoughts, this symptom has not affected his ability to function independently or created a deficiency in most areas of the Veteran's life.  

The record does not show that any of the other foregoing symptoms or any other symptoms of the same type and degree approximating a 70 degree rating.  As previously noted, the Veteran was alert and oriented and he took care of his personal appearance.  He was able to mostly control his impulses, and his judgment and insight were intact.  While the Veteran engaged in inappropriate behavior, this symptom is limited to comments he makes to others.  There is no evidence of reckless conduct or violence and the Board finds the Veteran's behavior, even when inappropriate, is far below the type of behavior that warrants a higher rating.  He was capable of performing activities of daily living.  Frequent complaints included social isolation, irritability, anger, memory impairment, and concentration difficulty, but the symptoms did not affect his ability to function independently.  There is no objective evidence of obsessional rituals that interfere with routine activities, illogical or obscure speech, near continuous panic or depression affecting the ability to function independently and appropriately, spatial disorientation, neglect of personal appearance and hygiene.  The Veteran has demonstrated difficulty in adapting to stressful circumstances and has difficulty in to establishing and maintaining effective relationships, which warrant a 50 percent rating, but for the reasons expressed above, the level of severity has resulted in reduced productivity and has not resulted in the higher level of severity mentioned in the criteria for a 70 percent rating.

Reconciling the various reports into a consistent disability picture, the present picture of the disability that emerges is that a material change in the overall severity of the disorder has not been demonstrated.  At best, while there has been some fluctuation in the symptoms, notably, that it may have affected his relationship with his wife, his symptoms have not reached a level of severity and do not more nearly approximate occupational and social impairment with deficiencies in most areas.  Instead, overall, the symptoms affect the Veteran more socially than occupationally and have resulted in a disability picture more consistent with reduced occupational reliability and productivity.  The symptoms such as anger, intrusive thoughts, anxiety, and social isolation or emotional distancing are not the equivalent to occupational and social impairment that warrants a 70 percent rating as the Veteran is able to maintain his current occupation and care for himself.  As noted earlier, the focus of the rating process is on industrial impairment and social impairment is significant only insofar as it affects earning capacity.  There is no evidence demonstrating the Veteran's social impairment has affected his earning capacity.  In any event, social impairment cannot be the sole basis for assigning a 70 percent rating.  38 C.F.R. § 4.126.  

Thus, in evaluating all the evidence, the Board finds that the VA examination reports and the VA treatment records reflect that the symptoms of posttraumatic stress disorder are not so severe as to affect the Veteran's everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 70 percent rating.  

The Board has considered that the symptoms listed in the General Formula are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his diving decompression cognitive disorder.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with reduced reliability and productivity, due to such symptoms as, for example, avoidance behaviors.  See Mauerhan, 16 Vet. App. 436.  As noted above, the Board finds that these symptoms, their level of severity, and effect do not represent a disability picture indicating deficiencies in most areas such as working, school, family relations, judgment, thinking, or mood.  As for symptoms associated with the Veteran's diagnosis of PTSD but not listed in Diagnostic Code 9411, the symptomatology does not more nearly approximate or equate to the level of occupation and social impairment with deficiencies in the most areas of work, judgment, thinking, or mood required for a 70 percent rating.  For example, the Veteran's memory, and concentration difficulties are not shown to prevent him from performing his activities of daily living or to maintain gainful employment.  

While the Veteran has apparently been experiencing difficulty at times at work, he continues to work full time and has not been reprimanded and has received accommodation at work for his PTSD symptoms.  This is an indication that the Veteran does not have occupational impairment with deficiencies in most areas that would warrant a 70 percent rating.  As discussed above, occupational impairment warranting a 70 percent rating is established by evidence of a more severe history of ineffective employment such as dismissals, discipline, reprimands, etc. that have then resulted in the numerous job changes.  

From the effective date of service connection in April 2003, the pertinent record, which is primarily comprised of VA treatment records and VA examination reports, shows that the assigned GAF scores mostly ranged from 50 (indicating serious disability) to 60 (indicating moderate disability).  The scores have remained relatively static within the range of 50 to 60 throughout the period considered in this appeal.  A GAF score in the range of from 51 to 60 represents moderate difficulty in social and occupational (e.g., few friends, conflicts with peers or co-workers), which was also consistent with the Veteran's symptomatology.  As such, these scores reflect a disability with moderate symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well.  
In any event, a disability rating depends on evaluation of all the evidence and a VA examiner's classification of the level of a psychiatric impairment by words or by a GAF score is to be considered, but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126.  

Further, as discussed above, the symptoms and their severity have remained relatively stable.  Although the Veteran has stated his symptoms have worsened, the Board notes that the Veteran's subjective complaints have remained essentially unchanged in severity, even with additional personal stressors in the Veteran's life such as his relationship with his wife, when detailed beyond the Veteran's characterizations.  The Board finds that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered under this appeal (from April 2003 to October 23, 2008).  Accordingly, as the degree of disability has not increased following the assignment of the initial rating a single evaluation, rather than "staged ratings" is proper.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In short, in evaluating all the evidence, the Board finds that the VA examination reports and the VA treatment records reflect that the symptoms of his diving decompression cognitive disorder are not so severe as to affect the Veteran's everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 70 percent rating.  The symptomatology associated with the rating criteria under the General Rating Formula and symptomatology associated with the diagnosis of cerebral/cerebellar disability with memory deficit and PTSD do not more nearly approximate or equate to occupational and social impairment, resulting in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, for the next higher rating.  Although the evidence demonstrates that the Veteran has significant social and occupational impairment attributable to his disability, his symptomatology is not consistent with the criteria for a 70 percent disability rating under the General Formula.  For these reasons, from the effective date of service connection in April 2003 to October 23, 2008, the preponderance of the evidence is against an initial rating higher than 50 percent for cerebral/cerebellar disability with memory deficit and PTSD, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is limitation of flexion and locking with joint effusion and pain, which is contemplated by the Rating Schedule under Diagnostic Codes 8045, 9304, and 9411, and the application of the general formula, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Rating for Compensation Based on Individual Unemployability

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability (TDIU) due to service- connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The Board notes that in December 2009, the RO issued a rating decision awarding TDIU effective November 2008.  The file indicates that before November 2008, he worked full time at various positions. 

The Board finds that for the rating period before November 2008, while the service-connected disability picture showed some occupational impairment, such as frequent job changes, the evidence did not indicate the Veteran was prevented from obtaining and maintaining gainful employment due solely to his service-connected disabilities.  Therefore, as to the applicable period before November 2008, the Board concludes that the criteria for a total disability rating for compensation based on individual unemployability have not been met.  Before then, he worked full time to the apparent satisfaction of his employer or prevented him securing jobs from potential employers.  Here, the evidence suggests that the Veteran's disabilities may have affected his employment in the performance of his duties, but there is no evidence to suggest any of the disabilities prevented the Veteran from obtaining and maintaining gainful employment.  Such employment constitutes substantial gainful employment.  Further, the severity of his disabilities is addressed in the assigned ratings, as discussed above.  Therefore, it does not appear any of his disabilities individually or in combination are of sufficient severity or impairment to prevent the Veteran from seeking and maintaining employment for the period in question.  Therefore, the Board finds that the evidence does not reasonably raise or establish a claim by the Veteran that he is unemployable due to the service-connected disabilities prior to November 2008.

ORDER

Entitlement to an initial rating higher than 50 percent for cerebral/cerebellar disability with memory deficit and PTSD before October 23, 2008 is denied.


REMAND

As noted above, the Board remanded this matter in November 2006, requesting a VA examination to determine the severity of the Veteran's cognitive disorder, which resulted from a traumatic brain injury that resulted from decompression sickness while diving.  While the issue was on remand, in October 2008, VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders.  The effect of this action is to provide detailed and updated criteria for evaluating residuals of traumatic brain injury (TBI).  These amendments revise 38 C.F.R. § 4.124a, Diagnostic Code 8045 and are effective October 23, 2008.  The effective date of any increase in disability compensation based solely on the new criteria can be no earlier than the effective date of the new criteria.  73 Fed. Reg. 54,693 (Sept. 23, 2008).  

A veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a , Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.   If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
The Veteran's service representative has requested the Veteran's cognitive disorder resulting from the diving injury be reviewed under the current regulations.  A review of the record does not show that his claim has been reviewed and adjudicated under the revised regulations.  To afford the Veteran due process, his claim must be returned to the RO for consideration under the revised regulations for 38 C.F.R. § 4.124a, Diagnostic Code 8045. 

In light of all of the above, the Board concludes that the Veteran should be afforded a new VA examination to determine the current nature, manifestations, and severity of the disability  under the new TBI guidelines.  Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination).  The examiner is requested to review the file, and evaluate the Veteran's disability for the relevant preamendment period, as well as his current level of severity under the current schedular criteria for TBI.  

As to the increased rating for myelopathy involving the left lower extremity, and a separate rating for involving the right lower extremity, the Board notes that the RO has rated the disability as a single disability, myelopathy with spinal cord decompression sickness at the T7-T8, left lower extremity, currently rated at 40 percent.  As the evidence in the file indicates that the spinal cord decompression sickness has also caused neurological symptoms in the right lower extremity, the Board has separately addressed the neurological disability in each lower extremity as set forth on the first page of the decision.  

In June 2014, the Veteran underwent a VA neurological examination focusing on symptoms of a left foot drop.  At that time, the examiner referenced VAMC medical records in 2013 and 2014.  The file, however, only contains VAMC records to August 2009 and does not contain the records referred to by the VA examiner who relied upon these missing records for the opinion.  The Board has determined that the missing records should be associated with the file.  Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, a complete set of VAMC records from separation from service to the present should be requested to ensure that the Board has all relevant VAMC records.

In addition, the June 2014 VA examination indicates a change in the level of severity of the Veteran's neurological manifestations of the Veteran's diving decompression disability.  Accordingly, the Veteran is entitled to a new VA examination.  38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran from the VAMC and associated outpatient clinics from August 2009 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  After the record development is completed, provide the Veteran with a VA neurological examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine the current level of severity of the Veteran's myelopathy with spinal cord decompression sickness at the T7-T8 in both the right and the left lower extremity.  

The examiner is asked, if feasible, to reconcile any current findings with prior examination findings that appear in the record and whether any changes, presence, or absence of a current finding or result from a past examination result or finding represents a change in diagnosis, a progression of the Veteran's prior diagnoses, an improvement of the Veteran's prior diagnoses, correction of an error, or the development of a new and separate condition.  See 38 C.F.R. § 4.125.

3.  After the record development is completed, provide the Veteran with a VA examination to determine the current nature and severity of the cognitive disorder as a TBI disability, to include the current severity of any and all such (1) cognitive; (2) behavioral/emotional (psychiatric); or (3) physical manifestations.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

All pertinent symptomatology and findings should be reported in detail utilizing the Compensation and Pension Examination TBI Examination Guidelines, before and after October 23, 2008.

The examiner is asked to specifically address the degree to which the service-connected disability is currently manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

The examiner is asked to review the file and discuss whether the Veteran meets the criteria for a higher rating under the old schedular criteria in effect for TBI disabilities for the period since October 23, 2008. 
4.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


